DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant's arguments with respect to the rejections of claims 1-21 have been considered but are moot in view of the new grounds of rejection.
	New claim 22 is rejected as described below.  
          
Response to Amendment
4.	In response to the amendment, the rejection of claim 21 under 35 U.S.C. 101 is withdrawn. 

Double Patenting       
5.	Claims 1, 11, 21, and 22 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over recently allowed claims 1, 12, and 21 of copending Application No. 16/737,349.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
         
Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

7.	Claims 1, 8, 11, 18, 21 and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Denoual et al. (US Publication 2020/0099997, hereinafter Denoual) in view of Denoual et al. (US Publication 2018/0184098, hereinafter Denoual-4098).
Regarding claim 1, Denoual discloses a method implemented by at least one processor in communication with a memory, wherein the memory stores computer-readable instructions that, when executed by the at least one processor, cause the at 
accessing multimedia data comprising a hierarchical track structure comprising at least: 
a first track at a first level of the hierarchical track structure comprising first media data, wherein the first media data comprises a first sequence of temporally-related media units (Denoual, para’s 0010-0033, 0066, 0072, ISOBMFF standard provides for a hierarchical structure representing time-series “temporal-related” media data in a set of at least one first track); and 
a second track at a second level in the hierarchical track structure that is different than the first level of the first track, the second track comprising metadata specifying a temporal track derivation operation (Denoual, para’s 0010-0033, 0066, 0072, providing one or more parameters for characterizing at least one transformation operator to be applied on the time-series “temporal-related” media data in the set of at least one first track); 
performing the temporal track derivation operation on a set of media units comprising at least the first sequence of temporally-related media units to modify the set of media units to generate second media data for the second track, wherein the second media data comprises a second sequence of temporally-related media units from the set of media units (Denoual, para’s 0010-0033, 0066, 0072, generating a second track by applying the transformation operator on the time-series “temporal-related” media data in the set of at least one first track).
Denoual does not explicitly disclose but Denoual-4098 discloses temporally modify the set of media units to generate second media data for the second track, the second sequence of temporally-related media units comprises at least one temporal difference from the first sequence of temporally-related media units (see Denoual-4098, para’s 0016-0020, fig. 6a-c, an splicing operation can combine a low resolution bit stream with a high resolution bit stream at a defined point in time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Denoual-4098’s features into Denoual’s invention for enhancing user’s viewing experience by effectively creating a custom media content according to user’s viewing preference.

Regarding claim 8, Denoual-Denoual-4098 discloses the method of claim 1, wherein said performing the temporal track derivation operation on the set of media units comprises generating third media data for a third track, the third media data comprising a third sequence of temporally-related media units (Denoual, para’s 0010-0033, 0066, 0072, generating a third track by applying one of the transformation operators on the time-series “temporal-related” media data in the set of at least one first track).

Regarding claims 11, 18, and 21, these claims comprise limitations substantially the same as claims 1 and 8; therefore they are rejected by similar rationale.

Regarding claim 22, Denoual-Denoual-4098 discloses the method of claim 1, wherein performing the temporal track derivation so that the second sequence of temporally-related media units comprises the at least one temporal difference from the first sequence of temporally-related media units comprises:
Denoual-4098, para’s 0016-0020, fig. 6a-c, an splicing operation can combine a low resolution bit stream with a high resolution bit stream at a defined point in time).
The motivation and obviousness arguments are the same as claim 1.

8.	Claims 2-4, 10, 12-14,  and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Denoual-Denoual-4098, as applied to claims 1 and 11 above, in view of Nielsen et al. (US Publication 2019/0075148, hereinafter Nielsen).
Regarding claim 2, Denoual-Denoual-4098 discloses the method of claim 1, and further discloses the hierarchical track structure further comprises a third track at a third level below the second level comprising third media data, wherein the third media data comprises a third sequence of temporally-related media units; the set of media units further comprises the third sequence of temporally-related media units, and the metadata specifies an operation on the first track and the third track of media data (Denoual, para’s 0010-0033, 0066, 0072, the time-series “temporal-related” media data comprises a plurality of tracks including a third track in the hierarchical structure and obviously can be placed at any level of the structure; providing one or more parameters for characterizing at least one transformation operator to be applied on the time-series “temporal-related” media data in the set of at least one first track). 
Denoual-Denoual-4098 does not explicitly disclose:  
the operation comprising add media data; 
said performing the temporal track derivation operation on the set of media units comprises combining the first sequence of temporally-related media units and the third sequence of temporally-related media units to generate the second sequence of temporally-related media units.
Nielsen discloses:
the operation comprising add media data; said performing the temporal track derivation operation on the set of media units comprises combining the first sequence of temporally-related media units and the third sequence of temporally-related media units to generate the second sequence of temporally-related media units (Nielsen, para’s 0029-0032, fig. 4, a combine/add operation can be performed wherein each segment of splice point frames A, B, and C can be combined with respect to slice time stamps to generate a combined media content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nielsen’s features into Denoual-Denoual-4098’s invention for enhancing user’s viewing experience by effectively creating a custom media content according to user’s viewing preference.

Regarding claim 3, Denoual-Denoual-4098-Nielsen discloses the method of claim 2, wherein the metadata specifies a splicing operation, and said combining Nielsen, para’s 0029-0032, fig. 4, a slicing operation can be performed wherein splice point frames A, B, and C can be joined with respect to slice time stamps to generate joined media content).
The motivation and obviousness arguments are the same as claim 2.

Regarding claim 4, Denoual-Denoual-4098-Nielsen discloses the method of claim 2, wherein the metadata specifies an insertion operation comprising an insertion time, and said combining comprises: 
splitting the first sequence of temporally-related media units at the insertion time into a first portion and a second portion; and 
joining the first portion, the third sequence of temporally-related media units, and the second portion, so that the third sequence of temporally-related media units is between the first portion and the second portion (Nielsen, para’s 0029-0032, fig. 4, an insertion operation can be performed wherein each segment of splice point frames A, B, and C can be inserted into the middle of another segment at the slice time stamps to generate a joined media content).
The motivation and obviousness arguments are the same as claim 2.

Regarding claim 10, Denoual-Denoual-4098 discloses the method of claim 1, wherein the metadata specifies an operation on the first sequence of temporally-related media units as described in claim 1 above.

Nielsen discloses wherein the operation specifies a time change operation; and said performing the temporal track derivation operation on the set of media units comprises changing a time aspect of the first sequence of temporally-related media units to generate the second sequence of temporally-related media units (Nielsen, para’s 0029-0032, fig. 4, a combine/add operation that changes a time aspect of the first sequence of temporally-related media units to generate the second sequence of temporally-related media units can be performed according to fig. 4 wherein each segment of splice point frames A, B, and C can be combined with respect to slice time stamps to generate a combined media content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nielsen’s features into Denoual-Denoual-4098’s invention for enhancing user’s viewing experience by effectively creating a custom media content according to user’s viewing preference. 

Regarding claims 12-14, and 20, these claims comprise limitations substantially the same as claims 2-4, and 10; therefore they are rejected by similar rationale. 

9.	Claims 5-7 and 15-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Denoual-Denoual-4098, as applied to claims 1 and 11 above, in view of Official Notice.
Regarding claims 5 and 6, Denoual-Denoual-4098 discloses the method of claim 1, wherein the metadata specifies an operation on a set of one or more media units.
Denoual-Denoual-4098 does not explicitly disclose the operation comprising remove a set of one or more media units, and said performing the temporal track derivation operation on the set of media units comprises removing the set of one or more media units from the first sequence of temporally-related media units to generate the second sequence of temporally-related media units; and the operation specifying a trim operation and a trim time specifying the set of one or more media units, and said removing the set of one or more media units from the first sequence of temporally-related media units comprises removing the set of one or more media units from a beginning portion or an end portion of the first sequence of temporally-related media units.
However, Official Notice is taken as providing an operation to remove a set of one or more media units, and performing the temporal track derivation operation on the set of media units comprises removing the set of one or more media units from the first sequence of temporally-related media units to generate the second sequence of temporally-related media units, and providing a trim operation and a trim time specifying the set of one or more media units, and removing the set of one or more media units from the first sequence of temporally-related media units comprises removing the set of one or more media units from a beginning portion or an end portion of the first sequence of temporally-related media units are well known technique in the art, as evidenced by at 

Regarding claim 7, Denoual-Denoual-4098-Official Notice discloses the method of claim 5, wherein the metadata specifies a cut operation comprising a first and second cut time, and said removing the set of one or more media units from the first sequence of temporally-related media units comprises removing the set of one or more media units from a middle portion of the first sequence of temporally-related media units between the first and second cut times (see Official Notice wherein a cut operation to remove the set of one or more media units from a middle portion of the first sequence of temporally-related media units between the first and second cut times is a variation of removing and trimming operation as discussed in claims 5 and 6 above).

Regarding claims 15-17, these claims comprise limitations substantially the same as claims 5-7; therefore they are rejected by similar rationale.

10.	Claims 9 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Denoual-Denoual-4098, as applied to claims 8 and 18 above, in view of Nielsen, and further in view of Official Notice.
Regarding claim 9, Denoual-Denoual-4098 discloses the method of claim 8, Denoual, para’s 0010-0033, 0066, 0072, providing at least one transformation operator to be applied on at least one first track).
Denoual-Denoual-4098 does not explicitly disclose the operation specifying a split operation comprising a split time, and said generating the second media data and the third media data comprises splitting the first sequence of temporally-related media units at the split time into a first portion and a second portion, wherein the second media data comprises the first portion and the third media data comprises the second portion.
Nielsen discloses the operation specifying a splicing operation for combining comprises joining the first sequence of temporally-related media units and the third sequence of temporally-related media units to generate the second sequence of temporally-related media units and for splitting the first sequence of temporally-related media units at the insertion time into a first portion and a second portion; and joining the first portion, the third sequence of temporally-related media units, and the second portion, so that the third sequence of temporally-related media units is between the first portion and the second portion (see Nielsen, para’s 0029-0032, fig. 4, an insertion operation can be performed wherein each segment of splice point frames A, B, and C can be inserted into the middle of another segment at the slice time stamps to generate a joined media content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nielsen’s features into Denoual-Denoual-4098’s invention for enhancing user’s viewing experience by effectively creating a custom media content according to user’s viewing preference.

Official Notice is taken as generating the second media data and the third media data comprises splitting the first sequence of temporally-related media units at the split time into a first portion and a second portion, wherein the second media data comprises the first portion and the third media data comprises the second portion is merely a variation of removing and trimming operation performed together with a splitting/splicing operation and are well known technique in the art, as evidenced by at least Sharifi, US Patent 8,488,943 and Lohmar et al., US Publication 2019/0173935. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known technique in the art into Denoual-Denoual-4098-Nielsen’s invention for enhancing user’s viewing experience by effectively creating a custom media content according to user’s viewing preference.  

Regarding claim 19, this claim comprises limitations substantially the same as claim 9; therefore it is rejected by similar rationale.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LOI H TRAN/Primary Examiner, Art Unit 2484